Citation Nr: 1506967	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  08-16 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for degenerative joint disease of the lumbar spine, to include an initial evaluation in excess of 10 percent and an evaluation in excess of 20 percent as of August 12, 2014.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel










INTRODUCTION

The Veteran had active service from October 1976 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in relevant part, granted service connection for degenerative joint disease of the lumbar spine, effective as of June 18, 2009.  

The claim on appeal was denied in a March 2012 Board decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in September 2013, the Court remanded the issue on appeal back to the Board for further evidentiary development.  The claim was subsequently remanded by the Board in June 2014 so that the requested development could be performed.  


FINDINGS OF FACT

1.  Prior to August 12, 2014, the Veteran's lumbar spine disability was manifested by pain and limitation of motion, with forward flexion limited to 70 degrees and a combined thoracolumbar range of motion of 170 degrees.  It was not manifested by forward flexion limited to 60 degrees or less, a combined thoracolumbar range of motion of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis or associated neurological deficit.  

2.  As of August 12, 2014, the Veteran's lumbar spine disability was manifested by pain and limitation of motion with forward flexion to 80 degrees (with pain at 70 degrees) and a combined thoracolumbar range of motion of 150 degrees (or 120 degrees after repetition or during flare-ups) and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  It was not manifested by forward flexion limited to 30 degrees or less, favorable or unfavorable ankylosis or associated neurological deficit.  
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an evaluation in excess of 10 percent for a thoracolumbar spine disability, prior to August 12, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for establishing entitlement to an evaluation in excess of 20 percent for a thoracolumbar spine disability, as of August 12, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in July 2009 and August 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's Social Security Administration (SSA) records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its June 2014 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and obtained more recent VA treatment records.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for his service-connected lumbar spine disability and an evaluation in excess of 20 percent as of August 12, 2014.  For historical purposes, VA received a claim from the Veteran in June 2009 seeking service connection for a back disability.  Service connection was subsequently granted in an August 2009 rating decision, effective as of June 18, 2009.  A 10 percent evaluation was assigned under Diagnostic Code 5242.  A timely notice of disagreement was received from the Veteran in September 2009, but the 10 percent evaluation was continued in an April 2010 statement of the case.  He appealed the assigned rating to the Board in July 2010.  His evaluation was increased to 20 percent in an October 2014 rating decision, effective as of August 12, 2014.  

February 2009 imaging of the lumbar spine revealed minimal degenerative disease with the space narrowing at L4-5.  There were also mild anterior osteophytes at L2-4.  However, according to the VA physician that performed a May 2009 magnetic resonance image (MRI) of the Veteran's lumbar spine, he had significant arthritis, especially in the joints between the vertebrae.  It was also suggest that he may have arachnoiditis, which was an inflammation of the nerves at the end of the spinal cord.  

The Veteran was afforded his initial VA examination of the lumbar spine in July 2009.  The Veteran denied any incapacitating episodes and stated that the pain radiated not to his legs but up his back to his mid-back.  He had no numbness or tingling in his legs, but he did complain of bilateral lower extremity weakness.  He indicated that he could not stand for more than 15 to 20 minutes (primarily due to his back), walk more than 20 minutes (primarily due to his knees) and that he had difficulties with bending and prolonged sitting.  The Veteran described flare-ups on a daily basis.  He did not wear a back brace but he had used a cane since his left total knee replacement in September 2008.  The examiner noted that the Veteran denied any effect of his back on his activities of daily living.  As far as his occupation was concerned, he last worked in August 2008 and he left his job because of pain in his knees, back and left shoulder.  He stated that over the last year of work he did not miss any days because of back pain.  

Physical examination revealed no tenderness to palpation over the lumbar spine or paraspinal muscles.  Range of motion testing revealed forward flexion to 70 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right rotation to 20 degrees and left rotation to 25 degrees, for a combined thoracolumbar range of motion of 170 degrees.  There was no change with repetition and there was pain noted at the end ranges for all ranges tested.  Neurological testing revealed normal strength in both lower extremities, as well as intact sensation and normal deep tendon reflexes.  The Veteran was diagnosed with lumbar spine degenerative joint disease.  

A July 2009 VA treatment note reflects a several year history of progressive back pain. There was nonradiating spasming pain intermittently of lower back, more with standing for prolonged times or sitting without back support.  There was no history of incontinence.  A September 2009 VA treatment note also reflects that the Veteran reported worsening pain in his back, along with numbness in the right lower extremity.  Objective examination, however, revealed sensation to be intact, bilaterally.  

In January 2010, the Veteran's VA physician provided a letter describing the Veteran's disabilities.  It was noted that he had a long history of chronic lower back pain and that imaging revealed degenerative disease withy the space narrowing at L4-5, as well as mild anterior osteophytes.  The Veteran's back pain had increased in intensity over the past several years.  The SSA also concluded that the Veteran was disabled due to his disabilities, including osteoarthritis and degenerative joint disease.  

An additional MRI of the lumbar spine was performed in September 2010 due to escalating back pain and radicular pain.  This revealed mild, stable ligament and flavum thickening at T10-11, as well as degenerative disc disease at L3-4 and L4-5, with no evidence of spinal canal or neuroforaminal stenosis.  A January 2012

The Veteran underwent an additional VA examination of the lumbar spine in August 2014.  The Veteran reported that he continued to experience back pain and that he received steroid injections from VA every 6 months.  He is also treated with Tylenol with codeine.  

The Veteran reported his daily back pain as a 5 out of 10.  With flare-ups, this pain would increase to a 10 out of 10.  Range of motion testing revealed forward flexion to 80 degrees (with pain at 70 degrees), extension to 10 degrees (with pain at 5 degrees), bilateral lateral flexion to 20 degrees (with pain at 15 degrees), right lateral rotation to 10 degrees (with pain at 5 degrees) and left lateral rotation to 10 degrees (with pain at 10 degrees), for a combined thoracolumbar range of motion to 150 degrees.  He was noted to have additional limitation of motion after repetitive-use testing and functional loss due to less movement than normal and pain.  The examiner indicated that the points at which the Veteran experienced pain would be the Veteran's full range of motion during a significant flare-up or when the lumbar spine was used repeatedly over time.  There was also localized tenderness or pain to palpation for the joints and/or soft tissue of the thoracolumbar spine.  There was also muscle spasm severe enough to result in abnormal gait or abnormal spinal contour.  

Neurological testing revealed full strength in both lower extremities without muscle atrophy.  Deep tendon reflexes were normal, bilaterally, as was sensation.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurological abnormalities and it was noted that he did not suffer from ankylosis of the spine.  He also did not suffer from intervertebral disc syndrome.  A vertebral fracture with loss of 50 percent or more of height was also identified.  

The examiner noted that the Veteran was now unemployed.  He indicated that in preparing his sermons, he would spend long periods of time on the computer and this would increase his back pain.  

According to an October 2014 VA treatment note, the Veteran was unable to walk due to his back pain.  He had a driver.  He was referred to physical therapy.  A September 2014 record, however, indicates that he logged over 4,300 miles on a bike in 2014 and he also swam.  He also won a silver medal in the 1/4 mile ambulatory cycling event in 2014.  

The preponderance of the above evidence demonstrates that increased evaluations are not warranted for the Veteran's service-connected lumbar spine disability at any time during the pendency of this claim.  Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2014).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

Throughout the pendency of this claim, the Veteran's lumbar spine disability has been rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a.  This code is evaluated under the following general rating formula for diseases and injuries of the spine (unless intervertebral disc syndrome is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  Id.  

The Board will first address the Veteran's contention that he is entitled to an evaluation in excess of 10 percent prior to August 12, 2014.  According to the July 2009 VA examination report, the Veteran was capable of forward flexion of the thoracolumbar spine to 70 degrees and he had a combined range of motion of 170 degrees.  A 20 percent evaluation is warranted when there is evidence of forward flexion limited to no more than 60 degrees and a combined thoracolumbar range of motion of no more than 120 degrees.  Id.  A 20 percent evaluation is also warranted when there is evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id.  The record contains no evidence to suggest that the Veteran suffered muscle spasm or guarding of such severity prior to August 12, 2014.  According to the July 2009 VA examiner, there was no tenderness to palpation over the lumbar spine or paraspinal muscles.  A July 2009 VA treatment note does indicate intermittent nonradiating spasming pain of the lower back.  However, there was no suggestion that this was so severe as to result in abnormal gait or spinal contour.  As such, a higher evaluation of 20 percent cannot be established prior to August 12, 2014.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2014).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2014).  

According to the July 2009 VA examiner, there was no change in degree of motion upon repetition and pain was not noted until the end ranges for all ranges tested.  However, as discussed by the Court, the examiner did not consider functional loss based on limited strength, speed, coordination or endurance, despite noting the Veteran's assertion that back pain limited his ability to stand more than 15 to 20 minutes and that he "has difficulties with bending and prolonged sitting."  Nonetheless, when the evidence of record is viewed in its totality, the Board must conclude that the Veteran did not suffer from functional loss due to these limitations of such severity as to warrant the next higher schedular evaluation of 20 percent.  The Veteran himself denied any effect of his back on his activities of daily living during this occupation.  He also did not miss any work due to his back during his last year of work.  Finally, his subsequent examination of August 2014 found no evidence of impaired function resulting from factors such as weakness, fatigability or incoordination.  As such, the evidence suggests that the Veteran did not suffer from additional functional impairment at the time of the July 2009 VA examination due to limited strength, speed, coordination or endurance, despite the limitations and pain described by the Veteran.  

The Board will now address the claim of entitlement to an evaluation in excess of 20 percent as of August 12, 2014.  According to the August 2014 VA examination report, the Veteran suffered from muscle spasm of the lumbar spine severe enough to result in abnormal gait or spinal contour.  Therefore, the 20 percent evaluation is clearly warranted as of this time.  A higher evaluation of 40 percent, however, requires that forward flexion of the thoracolumbar spine be limited to 30 degrees or less, or, that he suffers from favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  The August 2014 VA examination report clearly reflects that the Veteran was capable of 80 degrees of forward flexion.  It was also noted that he did not suffer from ankylosis.  For VA compensation purposes, favorable ankylosis is the fixation of a spinal segment in the neutral position.  Id at Note (5).  As such, the preponderance of the evidence reflects that the criteria for an evaluation in excess of 20 percent have not been met at any time since August 12, 2014.  

The Board has again considered whether a higher evaluation may be warranted due to functional loss under DeLuca, 8 Vet. App. at 202.  However, the August 2014 VA examiner explained that even after repetitive use and during flare-ups, the Veteran would likely only experience a 10 degree drop in forward flexion and a 5 degree drop in all other planes of motion.  In other words, the Veteran would still be capable of forward flexion to 70 degrees which is far in excess of the limitation envisioned by a 40 percent evaluation.  The examiner also did not find functional loss due to limited strength, speed, coordination or endurance, instead only finding functional loss due to less movement than normal and pain on movement.  As such, a higher evaluation cannot be established based on functional impairment.  

Note (1) of 38 C.F.R. § 4.71a also instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  However, the record contains no evidence of objective neurological symptomatology at any time since the establishment of service connection.  While a May 2009 MRI indicated that findings may be suggestive of inflammation of the nerves at the end of the spinal cord, objective testing during the July 2009 VA examination revealed normal strength, sensation and deep tendon reflexes in both lower extremities.  There was also no bowel or bladder incontinence at this time.  A July 2009 VA treatment note also indicates there was no history of incontinence.  Objective testing in August 2014 again found full strength in both lower extremities with normal deep tendon reflexes.  It was noted that there were no other signs or symptoms due to radiculopathy.  As such, a separate evaluation based on neurologic impairment cannot be established at any time since the initial effective date of the Veteran's lumbar spine disability.  

Higher evaluations can be established under Diagnostic Code 5243 based on the number of incapacitating episodes.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, Note (1).  According to August 2014 VA examiner, the Veteran did not suffer from intervertebral disc syndrome.  There is also no evidence of an incapacitating episode as defined by the regulations.  As such, further consideration of Diagnostic Code 5243 is not warranted.  

The Board is aware that the Veteran believes he is entitled to higher evaluations for his service-connected lumbar spine disability.  However, he has not provided VA with any evidence to suggest that he meets the schedular criteria for a higher evaluation at any time during the pendency of this claim.  He has indicated that his lumbar spine disability limits his motion and results in pain, causing functional loss.  These symptoms are inherent in the assigned schedular evaluations.  

As a final matter, the Board recognizes that an October 2014 VA treatment note suggests that the Veteran was unable to walk as a result of his back pain.  While the Board has considered this evidence, it alone does not suggest that a higher evaluation is warranted on a schedular basis.  The record reflects that the Veteran logged over 4,300 miles on a bicycle this same year.  There is also no evidence of any assistive device being required for ambulation, aside from a cane used because of a knee disability.  As such, the single notation of an inability to walk as a result of a service-connected back disability does not demonstrate that a higher schedular evaluation is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a higher evaluation for a lumbar spine disability, to include an evaluation in excess of 10 percent prior to August 12, 2014, and an evaluation in excess of 20 percent as of August 12, 2014, must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected lumbar spine disability on his occupation and activities of daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of symptomatology such as pain, limited motion and a limited ability to stand.  However, the assigned evaluations are specifically meant to compensate a veteran for such symptomatology.  Some degree of disability is inherent in any assigned disability evaluation, and in the present case, the ratings assigned reflect the Veteran's degree of pain, limited motion and functional impairment.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the present case, however, the Veteran has not alleged that his service-connected lumbar spine disability has rendered him unable to obtain or maintain any substantially gainful employment.  Thus, the Board will not consider this matter further.





ORDER

The claim of entitlement to an increased evaluation for degenerative joint disease of the lumbar spine, to include an initial evaluation in excess of 10 percent and an evaluation in excess of 20 percent as of August 12, 2014, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


